The opinion of the court was filed October 27th, 1884.
Per Curiam.
It is true the statute of limitations begins to run against a mere due bill payable on demand, from the date of the bill and not from the time of demand for payment : Andress’s et al. Appeal, 3 Out. 421. That is because suit may be brought at once thereon without previous demand. The instrument however on which this suit is brought is not such a due bill. It is not payable on demand merely. It is payable to the order of the depositor “ on return of this certificate.” That superadded condition changes its character.
A suit could not be maintained on this instrument without returning it or offering to return it. It is in fact an instrument known as a certificate of deposit. It was not due until demanded and a return of the certificate. No action could be maintained thereon until that time. It follows that is the time the statute began to run, for then the right of an action accrued. Finkbone’s Appeal, 5 Norris 368. The demand may be made after the expiration of six years from the date of the certificate. Id.
In the present case the demand is averred to have been made two days before suit brought. The supplemental affidavit impliedly questions the validity of the demand produced by the conduct of the plaintiffs in error. All that is *343therein averred is insufficient to prevent judgment: Cooper v. Mowry, 16 Mass. Rep. 7.
Judgment affirmed.